United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Franklin, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-657
Issued: June 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2014 appellant, through counsel, timely appealed the January 17, 2014
merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for temporary total
disability during the period June 20 through August 28, 2013.
FACTUAL HISTORY
Appellant, a 49-year-old distribution clerk, filed an occupational disease claim for a
bilateral foot condition. She attributed her condition to standing and walking on a hard surface
for prolonged periods. Appellant stopped work on November 8, 2012. In June 2013, OWCP
1

5 U.S.C. §§ 8101-8193 (2006).

accepted her claim for bilateral calcaneal stress fracture (resolved), with a November 8, 2012
date of injury.
It paid wage-loss compensation for the period February 25 through
June 19, 2013.2
In accepting the claim and awarding compensation, OWCP primarily relied on the
May 8, 2013 report of Dr. Fred J. Marino, a podiatrist, who first examined appellant on
November 8, 2012. Dr. Marino identified an underlying structural deformity, anterior (pes)
cavus type foot with a functional equinus. Appellant had high arched feet where the forefoot
was lower than the heel level, which tended to reduce ankle joint dorsiflexion causing stress on
the Achilles tendon and plantar fascia. Initial x-rays showed plantar calcaneal spurring and
trabecular disruption of the calcaneus consistent with stress fracture and chronic plantar fasciitis.
Dr. Marino indicated that his initial impression was chronic plantar fasciitis and heel spur
syndrome, which he treated conservatively with mechanical support. The initial treatment
proved unsuccessful. Dr. Marino then suspected appellant had calcaneal stress fracture, in
addition to the previously diagnosed conditions. By early December 2012, he was fairly certain
that he had bilateral calcaneal stress fracture. Dr. Marino treated both feet with a cast boot,
followed by orthotics for support and long-term management. When appellant’s condition had
not improved to the level of Dr. Marino’s expectations, they discussed the possibility of a Topaz
repair of the plantar fascia. Her condition subsequently improved and during her latest
examination, Dr. Marino indicated that she was getting back to normal life. Appellant was
progressing well and she could perform all normal daily functions in reasonable comfort without
further treatment. Dr. Marino stated that appellant’s calcaneal stress fracture had resolved.
While appellant was able to perform normal daily activities without difficulty,
Dr. Marino noted that returning to work would be a different story, especially if she could not be
accommodated with some sort of lighter duty that allowed her to sit periodically. He stated that
work certainly contributed to appellant’s problem. Dr. Marino explained that appellant’s
underlying physical structure predisposed her to this type of injury, but certainly her work
environment contributed with prolonged standing on hard flat surfaces and carrying extra loads.
He stated that no further medical treatment was necessary for purposes of performing normal
daily activities, but a Topaz repair of the plantar fascia might be necessary upon returning to
work. Dr. Marino recommended work restrictions that included no more than 2 hours of
standing and no more than 2 hours of walking in an 8-hour workday, with 15-minute rest
intervals between those periods. He also recommended a 30- to 40-pound weight limit.
Dr. Marino explained that these restrictions would be in appellant’s best interest for long-term
success.
At the time OWCP accepted the claim, it advised appellant that her bilateral calcaneal
stress fractures had resolved and the case was administratively closed with no need for further
medical care. The June 20, 2013 acceptance also advised appellant of her right to file a claim
(Form CA-7) for wage-loss compensation, which she did. As noted, OWCP ultimately paid
wage-loss compensation through June 19, 2013.

2

Appellant used her own leave to cover her absence from November 8, 2012 through February 22, 2013.

2

On July 10, 2013 appellant’s representative filed a request for reconsideration. He
argued that appellant had permanent residuals caused by her work duties. Counsel also noted
that appellant wished to resume working, but the employing establishment would not make work
available due to her permanent work restrictions. He based the request for reconsideration on a
July 3, 2013 report from Dr. Marino. Counsel explained that part of appellant’s problems were
acute and symptomatic, but related to a chronic irreversible long-term problem of a structural
bilateral foot abnormality. Dr. Marino cautioned that a return to appellant’s previous work level
would produce the same symptom complexes that were currently under control. He further
explained that in stating appellant’s stress fracture and plantar fasciitis had improved and
resolved, he was referring to the symptoms related to the underlying deformity that had been
aggravated by her work environment.
By decision dated August 12, 2013, OWCP denied modification on the basis that the
evidence did not support residuals or disability due to appellant’s compensable employment
injury.
Appellant returned to work on August 29, 2013. She filed a claim (Form CA-7) for
wage-loss compensation for the period June 20 through August 28, 2013.
In a January 17, 2014 decision, OWCP denied appellant’s claim for wage-loss
compensation.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to her federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.4
After termination or modification of compensation benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation shifts to the employee.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.6 To terminate authorization for medical treatment,
OWCP must establish that the employee no longer has residuals of an employment-related
condition that require further medical treatment.7

3

Curtis Hall, 45 ECAB 316 (1994).

4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

I.J., 59 ECAB 408, 415 (2008). To prevail, the employee must establish by the weight of the reliable, probative
and substantial evidence that she had an employment-related disability that continued after termination of
compensation. Id.
6

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

7

Calvin S. Mays, 39 ECAB 993 (1988).

3

ANALYSIS
OWCP accepted appellant’s claim for bilateral calcaneal stress fractures. In a May 8,
2013 report, appellant’s podiatrist, Dr. Marino, indicated that her stress fractures had resolved
and she did not require further medical treatment. He also indicated that appellant had an
underlying structural deformity -- anterior cavus with a functional equinus. Dr. Marino
explained that her high arched feet tended to reduce ankle joint dorsiflexion causing stress on the
Achilles tendon and plantar fascia. Appellant’s underlying structural deformity was not
employment related. Dr. Marino further explained that the underlying condition predisposed her
to stress fractures and plantar fasciitis. He also indicated that appellant’s work, which involved
prolonged standing on hard flat surfaces and carrying extra loads certainly contributed to this
type of injury. At the time, Dr. Marino clearly indicated that appellant’s bilateral calcaneal stress
fractures had resolved and she required no further medical treatment. Based on this information,
OWCP properly terminated further medical care for the accepted bilateral foot condition.
Dr. Marino’s subsequent report dated July 3, 2013 does not undermine OWCP’s June 20, 2013
termination of medical benefits, nor does it establish a basis for further medical care for the
accepted condition. Counsel’s claim of permanent employment-related residuals is not
supported by any of the medical evidence of record.
With respect to appellant’s claim for wage-loss compensation for the period June 20
through August 28, 2013, the Board finds that the record does not establish injury-related
disability for the claimed period.8 As a precautionary measure, Dr. Marino recommended certain
work restrictions regarding weight and prolonged standing/walking. He explained that returning
to appellant’s previous work level would produce the same symptom complexes that were
currently under control.
Appellant’s accepted employment injury resolved without any reported residuals. Thus,
her employment-related injury did not preclude her from resuming her prior duties as a
distribution clerk. However, appellant’s underlying structural deformity made her susceptible to
further injury, and Dr. Marino believed that for long-term success work restrictions would be in
her best interest. Despite however reasonable Dr. Marino’s limitations may seem, prophylactic
work restrictions do not establish a basis for wage-loss compensation. A fear of future injury is
not compensable under FECA.9 Accordingly, OWCP properly denied appellant’s claim for
wage-loss compensation on or after June 20, 2013.
CONCLUSION
Appellant is not entitled to wage-loss compensation for the period June 20 through
August 28, 2013.

8

For wage-loss benefits, the claimant must submit medical evidence showing that the condition claimed is
disabling. 20 C.F.R. § 10.115(f). The evidence submitted must be reliable, probative and substantial. 20 C.F.R.
§ 10.115.
9

Manuel Gill, 52 ECAB 282, 286 n.5 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

